UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: · EuroPac International Value Fund - Class A (EPIVX) · EuroPac International Value Fund - Class I (EPVIX) · EuroPac International Bond Fund - Class A (EPIBX) · EuroPac International Bond Fund - Class I (EPBIX) · EuroPac Hard Asset Fund - Class A (EPHAX) · EuroPac Hard Asset Fund - Class I (EPHIX) · EuroPac Gold Fund - Class A (EPGFX) · EuroPac International Dividend Income Fund - Class A (EPDPX) · EuroPac International Dividend Income Fund - Class I (EPDIX) · EP China Fund - Class A (EPHCX) · EP Asia Small Companies Fund - Class A (EPASX) · EP Asia Small Companies Fund - Class I (EPEIX) · EP Latin America Fund - Class A (EPLAX) · EP Latin America Fund - Class I (EPWIX) · EP Strategic US Equity Fund - Class A (EPUSX) ANNUAL REPORT October 31, 2014 Euro Pacific Funds · EuroPac International Value Fund - Class A (EPIVX) · EuroPac International Value Fund - Class I (EPVIX) · EuroPac International Bond Fund - Class A (EPIBX) · EuroPac International Bond Fund - Class I (EPBIX) · EuroPac Hard Asset Fund - Class A (EPHAX) · EuroPac Hard Asset Fund - Class I (EPHIX) · EuroPac Gold Fund - Class A (EPGFX) · EuroPac International Dividend Income Fund - Class A (EPDPX) · EuroPac International Dividend Income Fund - Class I (EPDIX) · EP China Fund - Class A (EPHCX) · EP Asia Small Companies Fund - Class A (EPASX) · EP Asia Small Companies Fund - Class I (EPEIX) · EP Latin America Fund - Class A (EPLAX) · EP Latin America Fund - Class I (EPWIX) · EP Strategic US Equity Fund - Class A (EPUSX) Each a series of Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 8 Schedules of Investments 17 Statements of Assets and Liabilities 54 Statements of Operations 57 Statements of Changes in Net Assets 60 Financial Highlights 69 Notes to Financial Statements 84 Report of Independent Registered Public Accounting Firm Supplemental Information Expense Examples This report and the financial statements contained herein are provided for the general information of the shareholders of the Euro Pacific Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.europacificfunds.com Dear Shareholder, We are pleased to present the Annual Report for the EuroPac International Value Fund, EuroPac International Dividend Income Fund, EuroPac International Bond Fund, EuroPac Hard Assets Fund, EP Strategic US Equity Fund, EP China Fund, EP Asia Small Companies Fund, EP Latin America Fund, and EuroPac Gold Fund (collectively referred to as “Funds”) with respect to the period November 1, 2013 through October 31, 2014. Fiscal Year 2014 Market Summary Generally, global markets in fiscal year 2014 were driven by a divergence in economic growth expectations for the United States versus the rest of the world, particularly the Eurozone and Japan.For calendar 2014, growth in the U.S. is tracking at over 2.0% while growth in both the Eurozone and Japan is expected to be less than 1.0% (Bloomberg, 10/31/14). Accelerating U.S. growth through the year gave the Federal Reserve confidence to complete its asset purchase program (QE3) in October, 2014.Conversely, slowing growth in the Eurozone and Japan, drove the European Central Bank and the Bank of Japan to expand their respective asset purchase programs. As a result of the divergence in growth expectations and monetary policy, during fiscal 2014, the US Dollar rose versus the Euro and Yen by 10% and 15%, respectively (Bloomberg 10/31/14).Over the same period, the rising US Dollar weighed on precious metals (Gold -11.3%, Silver -26.8%) and commodities (Thomson/Reuters Commodity Index -2.1%, Brent Oil -21.1%) (Bloomberg 10/31/14).Additionally, in US Dollar terms, domestic equities outperformed with the S&P 500 rising 14.9% while the EuroStoxx 50 fell 6.5% and the Nikkei 225 was essentially flat (Bloomberg 10/31/14). Euro Pacific Asset Management Current Positioning Heading into 2015, the Federal Reserve is expected to begin raising rates by the middle of the year while the Bank of Japan and European Central Bank are poised to remain accommodative.As such, most economic pundits believe the U.S. Dollar will continue its ascent and U.S. equities will follow.We remain less sanguine on the U.S. economy and believe rising rates could push it toward recession, which would weigh on U.S. equities.While our strategies would not be immune from such a scenario, we believe material downside would be limited.First, our focus markets have valuations that are more reasonable vis-à-vis the U.S.Further, these focus countries still have considerable fiscal and monetary flexibility if needed to soften any global economic downturn.Second, our sector positioning is generally more defensive with overweight positions in telecoms and staples and underweight position in financials.Third, a recession would likely reverse the Federal Reserve’s tightening bias which could weigh on the US Dollar and provide a tailwind for our strategies.Finally, we continue to believe that Gold could serve as a solid hedge in a broader market downturn. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 1 Euro Pacific Asset Management General Investment Thesis and Strategy As a reminder, our base case for the U.S. economy over the foreseeable future is below trend secular growth (due to debt and demographics) accompanied by periods of above trend cyclical inflation (due to ultra-loose monetary and fiscal policy).In the meantime, foreign economies with better fundamentals will continue to grow and, over-time, become less reliant on the U.S. economy as a key driver of global growth and the U.S. Dollar as the world’s reserve currency.This global rebalancing will take years to unfold, which is why our strategies have a long-term focus.Also, this decoupling process will not be linear and volatility is to be expected, which is why we emphasize the importance of diversification. EuroPac International Value Fund The EuroPac International Value Fund attempts to generate income and capital appreciation over a long-term investment horizon by selectively choosing undervalued foreign companies, primarily located within Europe and the Pacific Rim, and with minimal exposure to the US Dollar. The EuroPac International Value Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries to invest and a bottom-up approach to select high-quality, undervalued companies. Because of the Advisor’s approach of buying in countries it views as having the best fundamentals, the Fund will typically be underweight the United Kingdom and Western Europe. The strategy seeks to diversify currency risk and takes a long-term investment view with low portfolio turnover. In fiscal year 2014, the International Value Fund (Class I Shares) returned -6.66%, which compares unfavorably to the Morgan Stanley Capital International All Country World Ex USA Value Index return of -0.55%. During the period, the negative performance of the fund was driven by its overweight allocation to precious metals and other commodities, and underweight allocation to Financials.We believe the underperformance will unwind in 2015 when global growth slows and investors see that easy monetary policy will remain much longer than expected, which should be positive for precious metals performance. EuroPac International Dividend Income Fund The EuroPac International Dividend Income Fund attempts to maximize expected dividend income outside of the United States, using a top-down analysis to select the best currencies and sectors, and a bottom-up analysis to select the securities with the most potential to pay out high and sustainable dividends that grow. The strategy seeks to diversify currency risk and takes a long-term investment view with low portfolio turnover. In fiscal year 2014, the EuroPac International Dividend Income Fund (Class I Shares) returned -0.57%, which compares unfavorably to the S&P International Dividend Opportunities Index at 0.32%.During the period, the negative performance of the fund was driven by its overweight underweight allocation to European equities and cyclical sectors.We believe the underperformance will unwind in 2015 when global growth slows and cyclical sectors of the market reverse their ascent. Additionally, we think it unlikely the European Union will see a recovery in growth that many investors expect. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 2 EuroPac International Bond Fund The EuroPac International Bond Fund attempts to preserve capital and provide income over a long-term investment horizon by selectively choosing foreign bonds of issuers in Europe and the Pacific Rim with exposure to a balanced basket of currencies that the fund believes have the greatest potential for long-term appreciation versus the US Dollar. The EuroPac International Bond Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries and currencies to invest and a bottom-up approach to select undervalued government and corporate bonds. In fiscal year 2014, the International Bond Fund (Class I Shares) returned -1.90%, which compared favorably to the JP Morgan Government Bond Index Global ex-US Unhedged Index at -2.99%. The Fund finished favorably versus its benchmark due to its relatively high gross yield. While many analysts continue to recommend that investors avoid bonds due to the expectation for rising rates next year, we believe the International Bond Fund is well positioned for a global disinflationary environment - and stagflation in some parts of the world, with moderate sensitivity to interest rates, and a relatively high yield. In 2014, the fund was mostly impacted by a decline in foreign currencies, yet we expect these declines to reverse over the long-run and remain committed to investing in the countries we view as having the best fundamentals versus their peers. EuroPac Hard Assets Fund The EuroPac Hard Assets Fund attempts to provide capital appreciation and protection against inflation over a long-term investment horizon by selectively investing in hard asset securities and currencies that the team believes have the greatest potential for appreciation versus the US Dollar. As a secondary objective, the fund seeks to generate a stream of income from dividends and interest. The EuroPac Hard Assets Fund uses a top-down approach to select allocations to various hard assets it views as having the best potential for protection against inflation and long-term appreciation versus the Dollar. These hard assets include gold and silver, gold and silver miners, energy, agriculture and industrial metals and miners in foreign currencies. In fiscal year 2014, the EuroPac Hard Assets Fund (Class I Shares) returned -22.32%, which compared unfavorably to the Standard & Poor’s Global Natural Resources Sector Index’s -3.98%. During the period, the fund was negatively impacted by its overweight allocation to precious metals, which significantly underperformed other commodities. We believe that the bull market in precious metals is not over, and that it has only temporarily been impacted by improving sentiment for global growth on the part of investors. We believe the performance of this fund should improve in 2015 as investors become more constructive on the precious metals sector. EP Strategic US Equity Fund The EP Strategic US Equity Fund aims to provide capital appreciation and income over a long-term investment horizon by primarily investing in US-domiciled companies that the fund managers believe may benefit from increasing international sales in overseas markets. The fund has a value oriented focus and strives to find companies with defensible business models, solid balance sheets, stable and growing free cash flow, and that return excess cash to shareholders. Identifying high quality management teams is a top priority. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 3 In fiscal year 2014, the EP Strategic US Equity Fund (Class A Shares) returned 2.34%, which compared unfavorably to the S&P 500 Index (SPX) at 17.27%. The fund underperformed versus its benchmark primarily due to an underweight position in financials and an overweight position in precious metals. Looking forward, we believe the rationale for our allocations remains intact and these performance detractors will reverse in 2015. EP China Fund The EP China Fund uses a value oriented strategy with a long term focus on financially sound, stable but growing, dividend paying Chinese companies. The Fund believes that China will continue to grow faster over the long term than many developed countries due to the emerging middle class, strong consumer balance sheets, a fiscally conservative government and ongoing market deregulation. Seeking to benefit from these trends, the Fund is focused exclusively on finding those companies best positioned to benefit from the underlying fundamental strength in China. In the Advisor’s quest to generate attractive returns and limit downside risk for shareholders, the Advisor balances the strong growth outlook for many Chinese companies with valuation and the company’s ability and willingness to pay dividends. In fiscal year 2014, the EP China Fund (Class A Shares) returned 7.27%, which compares favorably versus the Morgan Stanley Capital International China Index’s 6.41%. The Fund mainly outperformed the benchmark due to its superior sector selection as well as security selection. Performance of the Fund improved in 2014 overall, due to a pick-up in investor appetite for Chinese equities, driven by policy changes as well as attractive valuations. EP Asia Small Companies Fund The EP Asia Small Companies Fund seeks to invest at least 80% of its net assets in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam. The Sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion. The Sub-advisor will focus the Fund’s investments on what the Sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies. The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. In fiscal year 2014, the EP Asia Small Companies Fund (Class I Shares) returned 6.41%, which compares favorably versus the Morgan Stanley Capital International All Country Asia Ex-Japan Small Cap Index’s 4.91%. The EP Asia Small Companies Fund outperformed during the period mostly due to solid stock and geography selection. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 4 EP Latin America Fund The EP Latin America Fund seeks to achieve its investment objective by investing at least 80% of its net assets, which include borrowings for investment purposes, in equity securities of Latin American companies of any market capitalization. The Fund considers Latin America to include Mexico, Central America and South America. In selecting the Fund's investments, the Fund's sub-advisor uses bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, the sub-advisor considers factors including, but not limited to: financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. In fiscal year 2014, the EP Latin America Fund (Class I Shares) returned 9.89%, which compared favorably versus the Morgan Stanley Capital International Emerging Market Latin America Index’s -8.54%. The Fund substantially outperformed its benchmark during the period due to its overweight allocation to the Mexican market and underweight allocation to the Brazilian market. EuroPac Gold Fund The EuroPac Gold Fund seeks long-term capital appreciation. Under normal market conditions, the fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the securities of gold companies located in Europe and the Pacific Rim. The fund's sub-advisor defines securities of gold companies as equity securities of companies that derive at least 50% of gross revenue or profit from mining, processing, or dealing and investing in gold, as well as companies whose primary business is exploring for gold or that provide services to the gold industry. In fiscal year 2014, the EuroPac Gold Fund (Class A Shares) returned -23.49%, whichcompared favorably versus the Philadelphia Gold and Silver Index at -30.89%. The Fund outperformed its benchmark during the period due to primarily solid stock selection. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 5 Summary Looking back on the year, investor caution turned to euphoria due the positive effects of unprecedented monetary stimulus on credit sensitive sectors of developed market economies. Now, investors believe that monetary policy can tighten while global growth can continue. We do not believe this is the case, and feel that investors will increasingly cut back expectations for tighter monetary policy over the course of 2014. This should, in our opinion be positive for precious metals and other select commodities, while negative for many developed market economies that the Euro Pacific Funds remain underweight. While markets will go through short-term shifts in sentiment, we continue to believe that it is becoming increasingly clear for investors that overweight exposure to countries that run trade deficits, budget deficits and high levels of debt, is not optimal. In our opinion, this trend will continue to impact investor analysis and selectivity at the country and currency allocation level. We are pleased with the strategies within the Euro Pacific Funds, as we believe they are positioned to benefit from the continued emergence of this trend. We would like to extend our sincere thanks for investing with Euro Pacific Funds. We welcome your questions and comments, and look forward to serving your investment needs in the years ahead. Sincerely, Jim Nelson, CFA Managing Member, Portfolio Manager Euro Pacific Asset Management, LLC The views in this letter were as of 10/31/14 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund's investment methodology and do not constitute investment advice. Foreign investments present additional risk due to economic and political factors, government regulations, differences in accounting standards and other factors. In addition, the value of securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar, or in the case of hedging positions that the U.S. dollar will decline relative to the currency being hedged. Currency rates may fluctuate significantly over short periods of time due to controls or political developments and may result in reduced returns. Investments in emerging markets involve even greater risks. The Funds will be more susceptible to the economic, market, political, regulatory, local risks and potential natural disasters of the European and Pacific Rim regions than a fund that is more geographically diversified. The economies of Latin American countries are particularly sensitive to fluctuations in commodity prices, currencies and global demand for commodities. Investments closely tied to the Latin American region are generally characterized by high interest, inflation, and unemployment rates and may be more volatile. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 6 Small, and mid cap stocks are subject to substantial risks such as market, business, size, volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The Fund may be susceptible to government regulation, impacting hard asset sectors (such as the Precious metals, natural resources, and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. To the extent the Funds use futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. The Funds may be subject to greater risks than a fund whose portfolio has exposure to a broader range of sectors. The Euro Pacific Funds are distributed by IMST Distributors, LLC. Euro Pacific Asset Management, LLC 53 Palmeras Street, Puerta de Tierra Ward l San Juan, Puerto Rico l T: 800-727-7922, ext. 262 7 EuroPac International Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the MSCI AC World Ex USA Value Index.Results include the reinvestment of all dividends and capital gains. The MSCI AC World Ex USA Value Index provides a broad measure of stock performance throughout the world, with the exception of U.S. based companies.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Before deducting maximum sales charge Class A¹ -6.84% 0.25% 0.49% Class I² -6.66% 0.47% 0.73% After deducting maximum sales charge Class A¹ -11.00% -1.29% -0.51% MSCI AC World Ex USA Value Index -0.55% 7.67% 4.26% * Class A shares commenced operations on April 7, 2010 and Class I shares commenced operations on July 16, 2013. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 1.83% and 1.76% respectively, and for Class I shares were 1.58% and 1.50% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 8 EuroPac International Bond Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares, (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the JP Morgan GBI Global ex-US FX NY Index Unhedged in USD.Results include the reinvestment of all dividends and capital gains. The JP Morgan GBI Global ex-US FX NY Index Unhedged in USD is an unmanaged index market representative of the total return performance in U.S. dollars on an unhedged basis of major non-U.S. bond markets.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Before deducting maximum sales charge Class A¹ -2.09% -0.55% 0.99% Class I² -1.90% -0.35% 1.21% After deducting maximum sales charge Class A¹ -6.53% -2.07% -0.17% JP Morgan GBI Global ex-US FX NY Index Unhedged in USD -2.99% -1.95% 0.13% * Class A shares commenced operations on November 15, 2010 and Class I shares commenced operations on July 16, 2013. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 1.23% and 1.15% respectively, and for Class I shares were 1.06% and 0.90% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 9 EuroPac Hard Asset Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P Global Natural Resources Sector Index.Results include the reinvestment of all dividends and capital gains. The S&P Global Natural Resources Sector Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified, liquid and investable equity exposure across 3 primary commodity-related sectors: Agribusiness, Energy, and Metals & Mining.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Before deducting maximum sales charge Class A¹ -22.47% -12.99% -12.67% Class I² -22.32% -12.78% -12.45% After deducting maximum sales charge Class A¹ -25.98% -14.33% -13.87% S&P Global Natural Resources Sector Index -3.98% -1.45% -4.75% * Class A shares commenced operations on June 30, 2011 and Class I shares commenced operations on July 16, 2013. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 2.25% and 1.86% respectively, and for Class I shares were 2.21% and 1.61% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 10 EuroPac Gold Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Philadelphia Gold & Silver Index.Results include the reinvestment of all dividends and capital gains. The Philadelphia Gold & Silver Index is designed to track the performance of a set of companies involved in the gold or silver mining industry.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year Since Inception (7/19/13) Before deducting maximum sales charge Class A¹ -23.49% -21.66% After deducting maximum sales charge Class A¹ -26.93% -24.42% Philadelphia Gold & Silver Index -30.89% -24.57% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 3.12% and 1.54% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 11 EuroPac International Dividend Income Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) The Fund commenced operations on January 10, 2014, after the conversion of a limited liability company account, Spongebob Ventures II LLC, which commenced operations February 28, 2010 (the “Predecessor Account”), into Class I shares of the Fund.The Fund’s objectives, policies, guidelines and restrictions are, in all material respects, equivalent to those of the Predecessor Account.This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares, (assumes the maximum sales load charged by the fund), made at its inception, with a similar investment in the S&P International Dividend Opportunities Index.Results include the reinvestment of all dividends and capital gains. The S&P International Dividend Opportunities Index serves as a benchmark for global income seeking investors. The index seeks to provide exposure to 100 high yielding common stocks from around the world while meeting diversification, stability and tradability requirements.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception (2/28/2010) Before deducting maximum sales charge Class A¹ -0.71% 6.61% 9.21% Class I² -0.57% 6.66% 9.24% After deducting maximum sales charge Class A¹ -5.24% 4.99% 8.14% S&P International Dividend Opportunities Index 0.32% 3.78% 3.71% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance table above includes the information for the Predecessor Account prior to January 10, 2014. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 1.84% and 1.50% respectively, and for Class I shares were 1.59% and 1.25% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 12 EP China Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Morgan Stanley Capital International (MSCI) China Index.Results include the reinvestment of all dividends and capital gains. The MSCI China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family.The MSCI China Index is part of the MSCI Emerging Markets Index.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years 5 Years Since Inception (7/31/09) Before deducting maximum sales charge Class A¹ 7.27% 11.03% 6.59% 7.43% After deducting maximum sales charge Class A¹ 2.46% 9.35% 5.61% 6.49% MSCI China Index 6.41% 7.86% 3.27% 3.80% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 2.14% and 1.75% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 13 EP Asia Small Companies Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Morgan Stanley Capital International (MSCI) All Country Asia Ex-Japan Small Cap Index.Results include the reinvestment of all dividends and capital gains. The MSCI All Country Asia Ex-Japan Small Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan.The Index consists of the following 10 developed and emerging market country indices: China, Hong Kong, India, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan, and Thailand.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Before deducting maximum sales charge Class A¹ 6.18% 16.82% 7.57% Class I² 6.41% 17.13% 7.86% After deducting maximum sales charge Class A¹ 1.40% 15.05% 6.32% MSCI All Country Asia Ex-Japan Small Cap Index 4.91% 7.64% 1.17% * Class A shares commenced operations on December 1, 2010 and Class I shares commenced operations on July 16, 2013. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 2.24% and 1.75% respectively, and for Class I shares were 2.12% and 1.50% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 14 EP Latin America Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A Shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Morgan Stanley Capital International (MSCI) EM Latin America Index.Results include the reinvestment of all dividends and capital gains. The MSCI EM Latin America Index is free float-adjusted market Index that is designed to measure the equity market performance emerging markets in Latin America.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 2 Years Since Inception* Before deducting maximum sales charge Class A¹ 9.46% 8.55% 6.08% Class I² 9.89% 8.86% 6.37% After deducting maximum sales charge Class A¹ 4.54% 6.07% 4.47% MSCI EM Latin America Index -8.54% -6.94% -5.57% * Class A shares commenced operations on November 1, 2011 and Class I shares commenced operations on July 16, 2013. 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. 2 The performance figures for Class I shares include the performance of the Class A shares for the periods prior to the inception date of Class I shares.Class A shares impose higher expenses than that of Class I shares.Class I shares do not have any initial or deferred sales charge. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 2.72% and 1.75% respectively, and for Class I shares were 2.75% and 1.50% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 15 EP Strategic US Equity Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not available for investment. Average Annual Total Returns as of October 31, 2014 1 Year 2 Years Since Inception* (3/1/2012) Before deducting maximum sales charge Class A¹ 2.34% 4.41% 4.11% After deducting maximum sales charge Class A¹ -2.23% 2.03% 2.23% S&P 500® Index 17.27% 22.12% 17.97% 1 Maximum sales charge for Class A shares is 4.50%.No deferred sales charge will be imposed on any purchases. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 558-5851. Gross and net expense ratios for Class A shares were 2.41% and 1.25% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor’s contractual agreement to waive its fees and/or pay for operating expenses is in effect until March 1, 2015.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 16 EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 84.4% AUSTRALIA – 8.9% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd.* Origin Energy Ltd. Woolworths Ltd. BRAZIL – 10.6% Cia Energetica de Minas Gerais - ADR Grendene S.A. Marfrig Global Foods S.A.* Telefonica Brasil S.A. - ADR CANADA – 13.6% ARC Resources Ltd. Barrick Gold Corp. Goldcorp, Inc. Kinross Gold Corp.* Major Drilling Group International, Inc. Precision Drilling Corp. Yamana Gold, Inc. CHILE – 1.4% Aguas Andinas S.A. - A Shares COLOMBIA– 2.1% Pacific Rubiales Energy Corp. HONG KONG– 3.4% China Mobile Ltd. JAPAN– 9.9% Aozora Bank Ltd. Isuzu Motors Ltd. ITOCHU Corp. JGC Corp. MALAYSIA – 3.4% Malayan Banking Bhd NETHERLANDS– 3.1% Royal Dutch Shell PLC - A Shares 17 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) NEW ZEALAND – 4.6% Kiwi Income Property Trust - REIT $ Spark New Zealand Ltd. NORWAY – 8.2% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Statoil ASA Telenor ASA SINGAPORE – 2.2% Singapore Telecommunications Ltd. SWEDEN– 2.1% Telefonaktiebolaget LM Ericsson - ADR SWITZERLAND– 3.9% Nestle S.A. Valora Holding A.G. THAILAND – 1.6% Thai Beverage PCL TURKEY– 2.8% Turkcell Iletisim Hizmetleri AS - ADR* UNITED KINGDOM– 2.6% Tesco PLC TOTAL COMMON STOCKS (Cost $64,556,201) Principal Amount SHORT-TERM INVESTMENTS – 15.5% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $10,204,150) 18 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 TOTAL INVESTMENTS – 99.9% (Cost $74,760,351) $ Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 19 EuroPac International Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Communications 20.9% Basic Materials 14.2% Energy 13.0% Consumer, Cyclical 11.5% Consumer, Non-cyclical 10.3% Financial 8.6% Utilities 5.0% Industrial 0.9% Total Common Stocks 84.4% Short-Term Investments 15.5% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 20 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Principal Amount6 Value FIXED INCOME SECURITIES – 89.9% AUSTRALIA – 7.9% Queensland Treasury Corp. 6.000%, 6/14/2021 $ 5.750%, 7/22/2024 Telstra Corp. Ltd. 7.750%, 7/15/2020 BERMUDA – 0.9% Seadrill Ltd. 3.735%, 3/18/20191 BRAZIL– 1.3% Brazilian Government International Bond 12.500%, 1/5/2016 12.500%, 1/5/2022 CANADA – 11.6% Baytex Energy Corp. 6.625%, 7/19/20222 Canadian Government Bond 2.500%, 6/1/2024 Export Development Canada 3.875%, 3/16/2017 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Province of Ontario Canada 1.900%, 9/8/2017 Sanjel Corp. 7.500%, 6/19/20192,3 Sherritt International Corp. 7.750%, 10/15/2015 Sirius XM Canada Holdings, Inc. 5.625%, 4/23/20212,3 CAYMAN ISLANDS – 3.9% AmBev International Finance Co., Ltd. 9.500%, 7/24/2017 Marfrig Overseas Ltd. 9.500%, 5/4/20202 21 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) CHILE– 5.3% Banco Santander Chile 6.750%, 6/1/2016 $ Bonos del Banco Central de Chile en Pesos 6.000%, 3/1/2022 Telefonica Moviles Chile S.A. 6.300%, 11/15/2016 GERMANY – 6.2% KFW 7.000%, 6/14/2016 5.000%, 5/22/2019 3.500%, 1/22/2021 INDIA – 2.0% ICICI Bank Ltd. 7.250%, 8/29/20491,2 LUXEMBOURG– 0.8% VTB Bank OJSC Via VTB Capital S.A. 3.150%, 12/16/2016 MALAYSIA– 4.8% Malaysia Government Bond 4.160%, 7/15/2021 MEXICO– 8.2% America Movil S.A.B. de C.V. 9.000%, 1/15/2016 Mexican Bonos 5.000%, 6/15/2017 TV Azteca S.A.B. de C.V. 7.625%, 9/18/20202 NEW ZEALAND – 5.2% Fonterra Cooperative Group Ltd. 5.520%, 2/25/2020 New Zealand Government Bond 3.000%, 9/20/2030 NORWAY – 3.3% BOA Offshore A.S. 8.440%, 12/18/20181 22 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NORWAY (Continued) Kommunalbanken A.S. 2.875%, 5/16/2017 $ Marine Harvest ASA 5.090%, 3/12/20181,2 PERU – 3.1% Peruvian Government International Bond 7.840%, 8/12/2020 POLAND – 4.0% Poland Government Bond 4.750%, 10/25/2016 2.690%, 1/25/20171 2.690%, 1/25/20181 RUSSIA – 1.2% Russian Federal Bond - OFZ 7.350%, 1/20/2016 SINGAPORE – 4.8% CapitaLand Ltd. 2.100%, 11/15/20164 Genting Singapore PLC 5.125%, 3/29/20491,2 Keppel Corp. Ltd. 3.800%, 4/23/20271,2 SOUTH KOREA – 3.3% Korea Development Bank 5.250%, 4/3/2018 SWEDEN– 5.7% City of Stockholm Sweden 3.000%, 4/3/2017 Kommuninvest I Sverige A.B. 4.000%, 8/12/2017 Magnolia Bostad A.B. 8.000%, 5/2/20182,3 Tele2 A.B. 4.875%, 5/15/2017 23 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SWITZERLAND – 2.9% Switzerland Government Bond 1.250%, 6/27/2037 $ UNITED KINGDOM – 2.1% IGAS Energy PLC 10.000%, 3/22/20182 UNITED STATES – 1.4% Allied Nevada Gold Corp. 8.750%, 6/1/20192,3 8.750%, 6/1/20192 TOTAL FIXED INCOME SECURITIES (Cost $64,955,202) Number of Shares PREFERRED STOCKS – 1.2% HONG KONG – 1.2% Seaspan Corp. 8.250%, 12/31/492 TOTAL PREFERRED STOCKS (Cost $750,000) Principal Amount6 SHORT-TERM INVESTMENTS– 4.6% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,979,374) TOTAL INVESTMENTS – 95.7% (Cost $68,684,576) Other Assets in Excess of Liabilities – 4.3% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company 1 Variable, floating or step rate security. 2 Callable. 24 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 Convertible security. 5 The rate is the annualized seven-day yield at period end. 6 Local currency. See accompanying Notes to Financial Statements. 25 EuroPac International Bond Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Fixed Income Securities Government 44.9% Financial 15.9% Communications 8.9% Consumer, Non-cyclical 7.6% Energy 5.2% Consumer, Cyclical 2.4% Diversified 2.2% Basic Materials 1.4% Utilities 0.7% Industrial 0.7% Total Fixed Income Securities 89.9% Short-Term Investments 4.6% Preferred Stocks 1.2% Total Investments 95.7% Other Assets in Excess of Liabilities 4.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 26 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 94.0% AUSTRALIA – 3.5% Newcrest Mining Ltd.* $ CANADA – 33.3% Agnico Eagle Mines Ltd. Barrick Gold Corp. Cameco Corp. Encana Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Kinross Gold Corp.* Major Drilling Group International, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Silver Wheaton Corp. Yamana Gold, Inc. CHILE – 1.9% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 1.8% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - H Shares INDONESIA – 3.2% Harum Energy Tbk P.T. Indo Tambangraya Megah Tbk P.T. NORWAY – 7.9% Statoil ASA Yara International ASA SINGAPORE – 6.2% First Resources Ltd. Golden Agri-Resources Ltd. SWEDEN – 2.5% Lundin Petroleum A.B.* 27 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SWITZERLAND – 25.2% Syngenta A.G. $ ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND – 3.1% PTT PCL UNITED STATES – 5.4% Mosaic Co. Newmont Mining Corp. TOTAL COMMON STOCKS (Cost $26,259,147) Principal Amount SHORT-TERM INVESTMENTS – 6.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,148,513) TOTAL INVESTMENTS – 100.2% (Cost $27,407,660) Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 28 EuroPac Hard Asset Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Basic Materials 39.1% Energy 24.1% Consumer, Non-cyclical 6.3% Total Common Stocks 69.5% Investment Companies / ETFs 24.5% Short-Term Investments 6.2% Total Investments 100.2% Liabilities in Excess of Other Assets (0.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 29 EuroPac Gold Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 81.2% GOLD MINING – 30.8% Agnico Eagle Mines Ltd. $ Alacer Gold Corp.1 B2Gold Corp.*1 Barrick Gold Corp.1 Cia de Minas Buenaventura S.A. - ADR Detour Gold Corp.*1 DRDGOLD Ltd. - ADR Eldorado Gold Corp. Goldcorp, Inc. Kinross Gold Corp.* Mandalay Resources Corp.1 New Gold, Inc.* Newmont Mining Corp. Randgold Resources Ltd. - ADR Yamana Gold, Inc. ROYALTY COMPANIES – 13.4% Callinan Royalties Corp.1 Franco-Nevada Corp.1 Gold Royalties Corp.*1, 5 Royal Gold, Inc. Sandstorm Gold Ltd.* PRECIOUS METALS EXPLORATION – 28.3% Almaden Minerals Ltd.* Almaden Minerals Ltd. *1, 2, 4 Asanko Gold, Inc.*1 Balmoral Resources Ltd.*1 Cartier Resources, Inc.*1 Corvus Gold, Inc.*1, 2, 4 Dalradian Resources, Inc.*1, 2, 4 Dalradian Resources, Inc. *1 Eurasian Minerals, Inc.* Evrim Resources Corp.*1 Evrim Resources Corp. *1, 2, 4 Gold Canyon Resources, Inc.*1 Gold Canyon Resources, Inc. *1, 2, 4 Iron Creek Capital Corp.*1, 2, 4 Kaminak Gold Corp. - Class A*1 Kiska Metals Corp.*1 Medgold Resources Corp.*1, 2, 4 Medgold Resources Corp.*1 Metals Creek Resources Corp.*1 30 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) PRECIOUS METALS EXPLORATION (Continued) Midas Gold Corp.*1 $ Midland Exploration, Inc.*1 Miranda Gold Corp.*1 Mirasol Resources Ltd.*1 Mundoro Capital, Inc.*1 Nevada Sunrise Gold Corp.*1 Newmarket Gold, Inc.*1 Orezone Gold Corp.*1 Pilot Gold, Inc.*1 Pretium Resources, Inc.* Radius Gold, Inc.*1 Renaissance Gold, Inc.*1 Riverside Resources, Inc.*1 Romarco Minerals, Inc.*1 Rubicon Minerals Corp.* Rye Patch Gold Corp.*1 Skeena Resources Ltd.*1, 2, 4 Solitario Exploration & Royalty Corp.* Strategic Metals Ltd.*1 Sunridge Gold Corp.*1 Virginia Mines, Inc.*1 Vista Gold Corp.* West Kirkland Mining, Inc.*1 SILVER: EXPLORATION AND MINING – 2.8% Fortuna Silver Mines, Inc.* Golden Arrow Resources Corp.*1 Pan American Silver Corp. Silver Wheaton Corp. DIVERSIFIED EXPLORATION AND MINING – 5.9% Altius Minerals Corp.*1 Bitterroot Resources Ltd.*1 Freeport-McMoRan, Inc. Ivanhoe Mines Ltd.*1 Lara Exploration Ltd.*1 Northern Dynasty Minerals Ltd.* Reservoir Minerals, Inc.*1 Sprott Resource Corp.*1 TOTAL COMMON STOCKS (Cost $37,536,968) 31 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value INVESTMENT MANAGEMENT COMPANIES – 12.8% PRECIOUS METALS – 4.8% Golden Prospect Precious Metals Ltd.*1 $ iShares Silver Trust - ETF* Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF* Sprott Gold Miners - ETF* BULLION – 8.0% Central Fund of Canada Ltd. - Class A1 Central GoldTrust* Sprott Physical Platinum & Palladium Trust - ETF* Sprott Physical Silver Trust* ZKB Gold - Class A - ETF*1 TOTAL INVESTMENT MANAGEMENT COMPANIES (Cost $5,509,773) WARRANTS – 0.1% PRECIOUS METALS ROYALTIES – 0.1% Franco-Nevada Corp., Expiration Date: June 16, 2017*1 Gold Royalties Corp., Expiration Date: April 25, 2016 *1, 4 — Gold Royalties Corp., Expiration Date: December 6, 2015 *1, 4 — PRECIOUS METALS EXPLORATION – 0.0% Almaden Minerals Ltd., Expiration Date: August 1, 2015*1, 2, 4 — Dalradian Resources, Inc., Expiration Date: July 31, 2017*1, 2, 4 — Gold Canyon Resources, Inc., Expiration Date: August 19, 2015*1, 2, 4 — Iron Creek Capital Corp., Expiration Date: April 17, 2019*1, 2, 4 — Kiska Metals Corp., Expiration Date: February 28, 2017*1, 4 — Medgold Resources Corp., Expiration Date: February 4, 2016*1, 2, 4 — Midland Exploration, Inc., Expiration Date: June 19, 2015*1, 4 — Sunridge Gold Corp., Expiration Date: October 18, 2017*1 West Kirkland Mining, Inc., Expiration Date: April 17, 2019*1 West Kirkland Mining, Inc., Expiration Date: April 17, 2019*1, 4 — TOTAL WARRANTS (Cost $39,517) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.4% CALL OPTIONS – 0.4% Agnico Eagle Mines Ltd. 20 Exercise Price: $28, Expiration Date: January 21, 2017* 4 32 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) 30 Exercise Price: $30, Expiration Date: January 21, 2017* $ Goldcorp, Inc. Exercise Price: $23, Expiration Date: January 16, 2016* 50 Exercise Price: $30, Expiration Date: January 16, 2016* 80 Exercise Price: $25, Expiration Date: January 21, 2017* Exercise Price: $27, Expiration Date: January 21, 2017* Kinross Gold Corp. Exercise Price: $7, Expiration Date: January 16, 2016* Exercise Price: $5, Expiration Date: January 16, 2016* New Gold, Inc. Exercise Price: $10, Expiration Date: January 17, 2015* — Exercise Price: $5, Expiration Date: January 21, 2017* Exercise Price: $7, Expiration Date: January 21, 2017* Pan American Silver Corp. Exercise Price: $12, Expiration Date: January 16, 2016* 75 Exercise Price: $15, Expiration Date: January 16, 2016* Pretium Resources, Inc. Exercise Price: $5, Expiration Date: June 20, 2015* Royal Gold, Inc. 15 Exercise Price: $75, Expiration Date: January 16, 2016* Yamana Gold, Inc. 70 Exercise Price: $12, Expiration Date: January 16, 2016* Exercise Price: $15, Expiration Date: January 16, 2016* Exercise Price: $5, Expiration Date: January 21, 2017* Exercise Price: $7, Expiration Date: January 21, 2017* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $278,187) 33 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount Value SHORT-TERM INVESTMENTS – 6.4% $ UMB Money Market Fiduciary, 0.010%3 $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,145,553) TOTAL INVESTMENTS – 100.9% (Cost $45,509,998) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ 34 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Contracts Value SECURITIES SOLD SHORT – (0.4)% WRITTEN OPTIONS CONTRACTS – (0.4)% CALL OPTIONS – 0.0% Barrick Gold Corp. ) Exercise Price: $17, Expiration Date: November 22, 2014* $ ) Newmont Mining Corp. ) Exercise Price: $26, Expiration Date: November 22, 2014* — ) PUT OPTIONS – (0.4)% Agnico Eagle Mines Ltd. ) Exercise Price: $23, Expiration Date: November 22, 2014* ) ) Exercise Price: $28, Expiration Date: November 22, 2014* ) ) Exercise Price: $20, Expiration Date: December 20, 2014* ) ) Exercise Price: $28, Expiration Date: December 20, 2014* ) Cia de Minas Buenaventura S.A. ) Exercise Price: $12, Expiration Date: November 22, 2014* ) Eldorado Gold Corp. ) Exercise Price: $7, Expiration Date: November 22, 2014* ) Goldcorp, Inc. ) Exercise Price: $18, Expiration Date: November 22, 2014* ) ) Exercise Price: $20, Expiration Date: November 22, 2014* ) ) Exercise Price: $20, Expiration Date: November 22, 2014* ) ) Exercise Price: $24, Expiration Date: November 22, 2014* ) New Gold, Inc. ) Exercise Price: $4, Expiration Date: November 22, 2014* ) Newmont Mining Corp. ) Exercise Price: $21, Expiration Date: November 22, 2014* ) Pretium Resources, Inc. ) Exercise Price: $5, Expiration Date: November 22, 2014* ) ) Exercise Price: $5, Expiration Date: December 20, 2014* ) Randgold Resources Ltd. ) Exercise Price: $60, Expiration Date: November 22, 2014* ) ) Exercise Price: $63, Expiration Date: November 22, 2014* ) ) Exercise Price: $53, Expiration Date: December 20, 2014* ) Silver Wheaton Corp. ) Exercise Price: $19, Expiration Date: November 22, 2014* ) Yamana Gold, Inc. ) Exercise Price: $4, Expiration Date: November 22, 2014* ) 35 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) ) Exercise Price: $4, Expiration Date: December 20, 2014* $ ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $71,128) ) TOTAL SECURITIES SOLD SHORT (Proceeds $71,128) $ ) ADR – American Depositary Receipt ETF – Exchange Traded Fund * Non-income producing security. 1 Foreign security denominated in U.S. dollars. 2 Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees. The aggregate value of such investments is 3.41% of net assets. 3 The rate is the annualized seven-day yield at period end. 4 Fair value under procedures established by the Board of Trustees, represents 3.44% of net assets. 5 Affiliated company. See accompanying Notes to Financial Statements. 36 EuroPac Gold Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Gold Mining 30.8% Precious Metals Exploration 28.3% Royalty Companies 13.4% Diversified Exploration and Mining 5.9% Silver: Exploration and Mining 2.8% Total Common Stocks 81.2% Investment Management Companies Bullion 8.0% Precious Metals 4.8% Total Investment Management Companies 12.8% Short-Term Investments 6.4% Purchased Options Contracts 0.4% Warrants 0.1% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 37 EuroPac International Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 86.9% AUSTRALIA – 6.7% Novion Property Group $ Woolworths Ltd. BRAZIL – 8.4% Cia Energetica de Minas Gerais - ADR Grendene S.A. Telefonica Brasil S.A. - ADR CANADA – 2.2% Freehold Royalties Ltd. CHILE – 2.5% Aguas Andinas S.A. - A Shares FRANCE – 2.6% Total S.A. - ADR GERMANY – 3.1% Freenet A.G. HONG KONG – 3.4% China Mobile Ltd. JAPAN – 3.4% Aozora Bank Ltd. ITOCHU Corp. MALAYSIA – 3.1% Malayan Banking Bhd NETHERLANDS – 2.8% Royal Dutch Shell PLC - ADR NEW ZEALAND – 8.3% Kiwi Income Property Trust - REIT Mighty River Power Ltd. Spark New Zealand Ltd. NORWAY – 12.1% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Statoil ASA - ADR Telenor ASA SINGAPORE – 9.2% Ascendas India Trust 38 EuroPac International Dividend Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SINGAPORE (Continued) Ascendas Real Estate Investment Trust $ Singapore Telecommunications Ltd. Starhill Global REIT SWEDEN – 5.9% Betsson A.B. Telefonaktiebolaget LM Ericsson - ADR SWITZERLAND – 3.5% Valora Holding A.G. TAIWAN – 3.3% Asustek Computer, Inc. TURKEY – 3.5% Turkcell Iletisim Hizmetleri AS - ADR* UNITED KINGDOM – 2.9% Tesco PLC TOTAL COMMON STOCKS (Cost $46,812,466) Principal Amount SHORT-TERM INVESTMENTS – 13.0% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,644,240) TOTAL INVESTMENTS – 99.9% (Cost $53,456,706) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 39 EuroPac International Dividend Income Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Communications 27.6% Financial 17.7% Consumer, Cyclical 11.9% Energy 11.2% Consumer, Non-cyclical 8.2% Utilities 7.0% Technology 3.3% Total Common Stocks 86.9% Short-Term Investments 13.0% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 40 EP China Fund SCHEDULE OF INVESTMENT As of October 31, 2014 Number of Shares Value COMMON STOCKS – 101.2% BASIC MATERIALS – 0.0% China Forestry Holdings Co., Ltd.*1 $ — COMMUNICATIONS – 4.4% Alibaba Group Holding Ltd. - ADR* Pacific Online Ltd. CONSUMER, CYCLICAL – 15.9% Great Wall Motor Co., Ltd. - Class H Haier Electronics Group Co., Ltd. Minth Group Ltd. Nexteer Automotive Group Ltd. Sa Sa International Holdings Ltd. Sands China Ltd. Shenzhou International Group Holdings Ltd. CONSUMER, NON-CYCLICAL – 32.6% China Medical System Holdings Ltd. CSPC Pharmaceutical Group Ltd. Hengan International Group Co., Ltd. Lee's Pharmaceutical Holdings Ltd. Phoenix Healthcare Group Co., Ltd. Samsonite International S.A. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical WuXi PharmaTech Cayman, Inc. - ADR* DIVERSIFIED – 3.7% Hutchison Whampoa Ltd. ENERGY – 3.0% CIMC Enric Holdings Ltd. SPT Energy Group, Inc. FINANCIAL – 8.4% AIA Group Ltd. Ping An Insurance Group Co. of China Ltd. - Class H INDUSTRIAL – 21.2% AAC Technologies Holdings, Inc. Haitian International Holdings Ltd. Hermes Microvision, Inc. Hiwin Technologies Corp. Sinotrans Ltd. - Class H 41 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Techtronic Industries Co. $ TECHNOLOGY – 5.3% Lenovo Group Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. UTILITIES – 6.7% ENN Energy Holdings Ltd. Guangdong Investment Ltd. TOTAL COMMON STOCKS (Cost $23,386,797) TOTAL INVESTMENTS – 101.2% (Cost $23,386,797) Liabilities in Excess of Other Assets – (1.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 Fair value under procedures established by the Board of Trustees, represents 0.00% of Net Assets. See accompanying Notes to Financial Statements. 42 EP China Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Country Percent of Total Net Assets Common Stocks China 49.0% Hong Kong 35.0% Taiwan 9.5% United States 4.2% Macau 3.5% Total Common Stocks 101.2% Total Investments 101.2% Liabilities in Excess of Other Assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 43 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 101.5% AUSTRALIA – 1.3% Donaco International Ltd.* $ Isentric Ltd.* CHINA – 8.0% Boer Power Holdings Ltd. Haitian International Holdings Ltd. PW Medtech Group Ltd.* WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG – 2.5% Techtronic Industries Co. INDIA – 7.7% Cera Sanitaryware Ltd. Ipca Laboratories Ltd. Jyothy Laboratories Ltd. LIC Housing Finance Ltd. INDONESIA – 15.5% Ace Hardware Indonesia Tbk P.T. Elnusa Tbk P.T. Global Mediacom Tbk P.T. Siloam International Hospitals Tbk P.T.* Tiga Pilar Sejahtera Food Tbk P.T.* Ultrajaya Milk Industry & Trading Co. Tbk P.T. Wijaya Karya Persero Tbk P.T. MALAYSIA – 2.5% Sapurakencana Petroleum BHD PHILIPPINES – 13.7% East West Banking Corp.* GT Capital Holdings, Inc. Puregold Price Club, Inc. Robinsons Retail Holdings, Inc. Security Bank Corp. Universal Robina Corp. SINGAPORE – 1.3% Pacific Radiance Ltd. SOUTH KOREA – 23.1% Hanssem Co., Ltd. Hotel Shilla Co., Ltd. 44 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA (Continued) i-SENS, Inc.* $ Koh Young Technology, Inc. LEENO Industrial, Inc. Osstem Implant Co., Ltd.* S-1 Corp. Suheung Capsule Co., Ltd. Vieworks Co., Ltd. TAIWAN – 7.8% Chroma ATE, Inc. Hermes Microvision, Inc. Hiwin Technologies Corp. THAILAND – 10.8% MC Group PCL MK Restaurants Group PCL Robinson Department Store PCL Sino Thai Engineering & Construction PCL Thaicom PCL UNITED STATES – 4.4% Nexteer Automotive Group Ltd. VIETNAM – 2.9% Mobile World Investment Corp.* PetroVietnam Drilling and Well Services JSC TOTAL COMMON STOCKS (Cost $25,543,189) WARRANTS – 0.0% MALAYSIA – 0.0% KPJ Healthcare BHD, Expiration Date: January 24, 2019* TOTAL WARRANTS (Cost $0) TOTAL INVESTMENTS – 101.5% (Cost $25,543,189) Liabilities in Excess of Other Assets – (1.5)% ) TOTAL NET ASSETS – 100.0% $ 45 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 ADR – American Depositary Receipt PCL – Public Company Limited * Non-income producing security. See accompanying Notes to Financial Statements. 46 EP Asia Small Companies Fund SUMMARYOF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 32.8% Industrial 24.9% Consumer, Cyclical 21.6% Financial 8.5% Energy 6.2% Communications 5.8% Technology 1.7% Total Common Stocks 101.5% Warrants 0.0% Total Investments 101.5% Liabilities in Excess of Other Assets (1.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 47 EP Latin America Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 99.8% BELGIUM – 3.1% Anheuser-Busch InBev N.V. - ADR $ BRAZIL – 16.4% BB Seguridade Participacoes S.A. Cia Hering GAEC Educacao S.A. International Meal Co. Holdings S.A. Kroton Educacional S.A. M Dias Branco S.A. Ser Educacional S.A. Weg S.A. CHILE – 1.6% Vina Concha y Toro S.A. COLOMBIA – 7.1% Banco Davivienda S.A. Grupo de Inversiones Suramericana S.A. Organizacion Terpel S.A.* Pacific Rubiales Energy Corp. MEXICO – 68.9% Alfa S.A.B. de C.V. - A Shares Alpek S.A. de C.V. Alsea S.A.B. de C.V.* Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Cemex S.A.B. de C.V.* Compartamos S.A.B. de C.V. Consorcio ARA S.A.B. de C.V.* Corp Actinver S.A.B. de C.V. Corporativo Fragua S.A.B. de C.V. Credito Real S.A.B. de C.V. El Puerto de Liverpool S.A.B. de C.V. Fomento Economico Mexicano S.A.B. de C.V. - ADR Genomma Lab Internacional S.A.B. de C.V. - B Shares* Gruma S.A.B. de C.V. - B Shares* Grupo Aeroportuario del Centro Norte S.A.B. de C.V. Grupo Bimbo S.A.B. de C.V. Grupo Carso S.A.B. de C.V. Grupo Financiero Banorte S.A.B. de C.V. - O Shares Grupo Herdez S.A.B. de C.V. Grupo Industrial Saltillo S.A.B. de C.V. Grupo Lala S.A.B. de C.V. 48 EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Grupo Lamosa S.A.B. de C.V. $ Grupo Simec S.A.B. de C.V.* Hoteles City Express S.A.B. de C.V.* Infraestructura Energetica Nova S.A.B. de C.V. Medica Sur S.A.B. de C.V. Mexichem S.A.B. de C.V. - Class * Promotora y Operadora de Infraestructura S.A.B. de C.V.* Qualitas Controladora S.A.B. de C.V. Wal-Mart de Mexico S.A.B. de C.V. PANAMA – 2.7% Copa Holdings S.A. - A Shares TOTAL COMMON STOCKS (Cost $18,814,027) Principal Amount SHORT-TERM INVESTMENTS – 0.3% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $73,917) TOTAL INVESTMENTS – 100.1% (Cost $18,887,944) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 49 EP Latin America Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 28.1% Financial 23.8% Consumer, Cyclical 19.1% Industrial 9.9% Basic Materials 7.9% Diversified 5.2% Utilities 3.5% Energy 2.3% Total Common Stocks 99.8% Short-Term Investments 0.3% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 50 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 87.9% BASIC MATERIALS – 12.6% Allied Nevada Gold Corp.* $ Barrick Gold Corp. Cameco Corp. Goldcorp, Inc. IAMGOLD Corp.* Kinross Gold Corp.* Newcrest Mining Ltd.* Newmont Mining Corp. Yamana Gold, Inc. COMMUNICATIONS – 15.7% AT&T, Inc. Boingo Wireless, Inc.* CenturyLink, Inc. Juniper Networks, Inc. Telephone & Data Systems, Inc. Verizon Communications, Inc. CONSUMER, CYCLICAL – 13.2% EZCORP, INC. - Class A* TiVo, Inc.* Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 16.0% Coca-Cola Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Molson Coors Brewing Co. - Class B Pfizer, Inc. Procter & Gamble Co. Stryker Corp. ENERGY – 5.7% Exxon Mobil Corp. Murphy Oil Corp. Valero Energy Corp. INDUSTRIAL – 3.8% Deere & Co. 51 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Smith & Wesson Holding Corp.* $ TECHNOLOGY – 13.7% Apple, Inc. Broadcom Corp. - Class A EMC Corp. Microsoft Corp. NetApp, Inc. UTILITIES – 7.2% Duke Energy Corp. Edison International PG&E Corp. Portland General Electric Co. Southern Co. TOTAL COMMON STOCKS (Cost $12,646,226) Principal Amount SHORT-TERM INVESTMENTS – 12.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,722,786) TOTAL INVESTMENTS – 100.1% (Cost $14,369,012) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 52 EP Strategic US Equity Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 16.0% Communications 15.7% Technology 13.7% Consumer, Cyclical 13.2% Basic Materials 12.6% Utilities 7.2% Energy 5.7% Industrial 3.8% Total Common Stocks 87.9% Short-Term Investments 12.2% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 53 STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 EuroPac International Value Fund EuroPac International Bond Fund EuroPac Hard Asset Fund Assets: Investments, at cost $ $ $ Purchased options contracts, at cost - - - Foreign currency, at cost - - Investments, at value $ $ $ Purchased options contracts, at value - - - Foreign currency, at value - - Segregated cash at Broker Receivables: Investment securities sold - - - Fund shares sold - - Dividends and interest Due from Advisor - - - Prepaid expenses Prepaid offering costs - - - Total assets Liabilities: Written options contracts, at cost - - - Written options contracts, at value - - - Payables: Investment securities purchased - - - Due to Custodian - - - Fund shares redeemed Advisory fees Distribution fees - Class A (Note 8) Shareholder servicing fees (Note 7) Auditing fees Transfer agent fees and expenses Fund accounting fees Fund administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments, purchased options contracts, written options contracts and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on: Investments ) ) ) Purchased options contracts - - - Written options contracts - - - Foreign currency translations ) ) ) Net Assets $ $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ $ Maximum sales charge (4.50% of offering price)* Maximum offering price to public $ $ $ Class I Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ $ $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 54 STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 EuroPac Gold Fund EuroPac International Dividend Income Fund EP China Fund Assets: Investments, at cost $ $ $ Purchased options contracts, at cost - - Foreign currency, at cost - - Investments, at value $ $ $ Purchased options contracts, at value - - Foreign currency, at value - - Segregated cash at Broker - Receivables: Investment securities sold - - Fund shares sold 14 - Dividends and interest Due from Advisor - - - Prepaid expenses Prepaid offering costs - - Total assets Liabilities: Written options contracts, at cost - - Written options contracts, at value - - Payables: Investment securities purchased - - Due to Custodian - - Fund shares redeemed Advisory fees Distribution fees - Class A (Note 8) Shareholder servicing fees (Note 7) Auditing fees Transfer agent fees and expenses Fund accounting fees Fund administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments, purchased options contracts, written options contracts and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on: Investments ) ) Purchased options contracts ) - - Written options contracts ) - - Foreign currency translations ) (7
